—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Board found that claimant refused to return to work following her maternity leave because the employer would not pay her the differential between her salary and her disability payments during that period. The Board also found, however, that there was no firm agreement prior to the start of her maternity leave that she would receive such payments. Dissatisfaction with wages is not considered good cause for leaving one’s employment. Given the record before this Court, there is substantial evidence to support the Board’s conclusion that claimant’s decision not to return to work was for personal and noncompelling reasons, and was therefore without good cause. Claimant’s arguments to the contrary raise matters of credibility which were for the Board to resolve.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.